                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEX ANG, et al.,                                  Case No. 13-cv-01196-HSG
                                   8                    Plaintiffs,                         ORDER GRANTING SCHEDULING
                                                                                            STIPULATION AND VACATING
                                   9             v.                                         PENDING DEADLINES
                                  10     BIMBO BAKERIES USA, INC.,                          Re: Dkt. No. 211
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 12, 2019, the parties filed a Notice of Settlement and Joint Scheduling

                                  14   Stipulation requesting that the Court vacate all pending case deadlines and hearing dates in this

                                  15   action in light of their successful mediation. Dkt. No. 211. The parties explained that they are in

                                  16   the process of preparing a settlement agreement and anticipate filing a motion for preliminary

                                  17   settlement approval by October 31, 2019.

                                  18          Accordingly, the Court GRANTS the parties’ stipulation and VACATES the following

                                  19   case deadlines and hearing dates:

                                  20    Deadline to exchange rebuttal expert reports                        August 14, 2019
                                  21    Deadline to hold ADR session                                        August 30, 2019
                                  22    Deadline to complete expert discovery                               September 30, 2019
                                  23    Deadline for motions to compel expert discovery                     October 14, 2019
                                  24    Deadline to file dispositive motions                                October 21, 2019
                                  25    Deadline for responses to dispositive motions                       November 18, 2019
                                  26    Deadline for pretrial exchange of evidence                          December 13, 2019
                                  27    Deadline for reply briefs ISO dispositive motions                   December 16, 2019
                                  28
                                   1    Deadline for motions in limine and all pretrial filings              December 20, 2019
                                   2    Hearing on dispositive motions                                       January 16, 2020
                                   3    Deadline for submission of flash drive                               January 17, 2020
                                   4    Pretrial Conference                                                  March 10, 2020
                                   5    Trial                                                                March 23, 2020
                                   6

                                   7            To ensure the efficient resolution of this action, the Court also SETS a further in-person

                                   8   case management conference for November 5, 2019, at 2:00 p.m., in Courtroom 2, 4th Floor, 1301

                                   9   Clay Street, Oakland, CA. Should the parties file the motion for preliminary approval before

                                  10   October 31 as anticipated, the Court will vacate this case management conference.

                                  11            IT IS SO ORDERED.

                                  12   Dated: 8/13/2019
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
